Electronically Filed
                                                        Supreme Court
                                                        SCWC-30205
                                                        21-FEB-2013
                                                        09:43 AM


                            SCWC-30205

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

         MARYANN ACKER, Petitioner/Defendant-Appellant,

                                and

           WILLIAM GERALD ACKER, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30205; CR. NO. 056042)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Nacino, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Maryann Acker’s

application for writ of certiorari filed on January 7, 2013, is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, February 21, 2013.

Keith S. Shigetomi            /s/ Mark E. Recktenwald
for petitioner
                              /s/ Paula A. Nakayama
Brandon H. Ito for
respondent                    /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Edwin C. Nacino